 

 

us a:§'
lN THE UNlTED STATES DISTRICT COURT ft ,_!s_`_.?

5 t§'i' -'.:='j;\i_:;f;a

".i-`»
if

r

FoR THE souTHERN DISTRICT oF GEORMW HAR 29 PH |= 06

DUBLIN DlvistoN CLERH__Q. _`\j@@l_ __ _____
sa eis <§l`“/

TORREY NEWELL, )
)

Petitioner, )

)

v. ) Cv 319-026

)

NATHAN BRooKs, warden, )
)

Respondent. )

oRDER

The above*captioned petition t`or a writ of habeas corpus, filed pursuant to 28 U.S.C.
§ 2254, challenges a judgment of conviction that was entered in the Superior Court ot`Fulton
County, which is located in the Northern District ot`Georgia. lt is the practice ot` this Court
to transfer an action attacking a conviction to the District in Which the original criminal

proceedings were conducted E 28 U.S.C. § 224l(d); see also Bell v. Watkins, 692 F.2d

 

999, 1013 (Sth Cir. 1982) (approving transfer of§ 2254 petition from district ofincarccration
to district where petitioner was convicted). Therei`ore, the Court ORDERS the transfer of
this action to the United States District Court for the Northern District of Georgia for further

consideration The Court DIRECTS the Clerk to immediately forward the tile to that

District. / 0¢
SO ORDERED this v/\7 ay of W{m , 2019, at Augusta, Georgia.
M” _ ‘M¢L/\__

UNITED ST S DISTRICT JUDGE

 

 

 

 

